Citation Nr: 1625103	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1969 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013 a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In December 2013 the case was remanded for additional development.  In June 2016, the Board obtained an advisory medical opinion from the Veteran Health Administration (VHA). 


FINDINGS OF FACT

Competent medical evidence establishes that the Veteran's headache disorder is a complication of a head injury he sustained in service.


CONCLUSION OF LAW

Service connection for a headache disorder is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to these claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection is warranted for disability due to injury or disease that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection is warranted for a disability that is proximately due to or a result of a service connected disability.  38 C.F.R. § 3.310.  To substantiate a claim of service connection (direct or secondary) there must be evidence of: a current disability (for which service connection is sought); a disease or injury in service or a disability already service connected; and that the disease or injury in service or the already service connected disability caused or aggravated the disability for which service connection is sought.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167; 38 C.F.R. § 3.310.

The Veteran's STRs show that in July 1971, the Veteran sustained a right side jaw fracture.  On September 1971 service separation examination headaches or residuals of a jaw fracture were not noted.  In October 1971, he was seen with a complaint of headaches and eyes watering, there was no diagnosis.  

An August 1972 rating decision granted service connection for residuals of a right zygomatic maxillary arch complex fracture.   

The record shows that the Veteran has a diagnosis of a headache disability.  Headaches were diagnosed on April 2010 VA neurology examination.  The Veteran has provided numerous lay statements describing a history of continuing headaches complaints over a 40 year span.

On April 2010 VA neurology examination, the examiner opined in essence that the Veteran's headaches were not incurred in service.  A July 2013 VA progress note indicates that the Veteran had near daily headaches associated with TMJ dysfunction; the provider noted that he suspected the headaches were vascular in origin with TMJ dysfunction triggering some of the headaches.  On January 2014 VA examination, the examiner opined that the Veteran's headaches were unrelated to headaches reported in service, and not proximately due to his service-connected jaw disability.  The examiner cited to the lack of documented complaints for headaches prior to 2010.  

As was noted above the Board found the medical evidence in the record inadequate to adjudicate this matter, and secured a June 2016 VHA medical advisory opinion in this matter.  The consulting expert, who reviewed the record and noted the lay and medical evidence therein, opined that it is more likely than not that the Veteran's chronic headache disorder is a long term complication of his service related facial injury in July 1971.  The expert explained that there is consistency both in quality and location of the pain throughout the Veteran's claim, lay statements including from "an abundance of physician reports and eyewitness accounts submitted by friends and coworkers" describe the continuity of headaches since service, and that an injury powerful enough to fracture the zygomatic arch constitutes a significant head trauma that has the potential to inflict lasting damage to the brain and surrounding soft tissues, nerves, muscles, tendon, and ligaments.  The expert addressed the absence of mention of headaches in the Veteran record noting the low intensity of the headaches, other more pressing medical issues, and that the Veteran was not regularly followed in a clinical setting during a period of homelessness.  

The VHA expert's opinion is accompanied by persuasive rationale that cites to supporting factual data including the Veteran's medical history and the lay statements submitted, and accounts for the evidence that may weigh against the claim.  The Board acknowledges the provider's expertise and finds the opinion to be the most complete and most probative evidence in this matter.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board finds that the more probative competent evidence in the record supports his claim, and concludes that service connection for a headache disorder is warranted. 


ORDER

Service connection for a headache disorder is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


